Citation Nr: 0117287	
Decision Date: 06/28/01    Archive Date: 07/03/01	

DOCKET NO.  95-25 174	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1. Entitlement to a compensable evaluation for bilateral 
defective hearing, on either a schedular or extraschedular 
basis, during the period from March 7, 1994, to December 2, 
1998.

2.  Entitlement to a current compensable evaluation in excess 
of 10 percent, on either a schedular or extraschedular basis, 
for bilateral defective hearing.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from August 1954 to August 
1957.

This matter is before the Board of Veterans' Appeals (Board) 
from an October 1994 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Diego, California, 
which granted service connection for bilateral hearing loss 
effective from March 7, 1994, and rated the hearing loss as 0 
percent disabling.

By a decision dated in August 1997, the Board denied the 
veteran's appeal for an increased (compensable) rating for 
bilateral hearing loss.  However, by an August 1998 Order, 
the United States Court of Appeals for Veterans Claims 
(Court) vacated the August 1997 decision of the Board and 
remanded the case for consideration of the veteran's 
potential entitlement to increased benefits on an 
extraschedular basis.  

Pursuant to the Court's Order, the Board, in January 1999, 
remanded the veteran's case to the RO for additional 
development.  Subsequent to the Board's remand, the RO, in a 
rating decision of May 2000, granted a 10 percent evaluation 
for service-connected bilateral defective hearing, effective 
from December 2, 1998, the date of receipt of a facsimile 
transmission from the veteran's attorney indicating that the 
veteran's hearing had worsened.  The veteran voiced his 
disagreement with the assignment of a 10 percent evaluation 
for his service-connected defective hearing, and the current 
appeal ensued.  


FINDINGS OF FACT

1.  During the period from March 7, 1994, to December 2, 
1998, the veteran exhibited no more than Level I hearing in 
his service-connected right ear, and Level VI hearing in his 
service-connected left ear.  

2.  The veteran currently exhibits Level IV hearing in both 
his right and left ears.  

3.  At no time has the veteran's service-connected hearing 
loss been shown to produce an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization sufficient to render impractical the 
application of the regular schedular standards.  


CONCLUSIONS OF LAW

1.  A compensable evaluation for bilateral defective hearing, 
on either a schedular or extraschedular basis, during the 
period from March 7, 1994, to December 2, 1998, is not 
warranted.  38 U.S.C.A. § 1155 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.321(b)(1), 4.86, and Part 4, Code 6100 (2000).

2.  A current evaluation in excess of 10 percent for 
bilateral defective hearing, on either a schedular or 
extraschedular basis, is not warranted.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.321(b)(1), 4.86, and 
Part 4, Code 6100 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background.  The veteran's application for 
compensation for hearing loss was received by VA on March 7, 
1994.

In early July 1994, a VA audiometric examination was 
accomplished.  That examination revealed pure tone air 
conduction threshold levels for the frequencies 1,000 Hertz, 
2,000 Hertz, 3,000 Hertz, and 4,000 Hertz in the veteran's 
right ear of 10 decibels, 30 decibels, 60 decibels, and 60 
decibels, respectively, for a pure tone average of 40 
decibels, with speech discrimination ability of 98 percent.  
Pure tone air conduction threshold levels for those same four 
frequencies in the veteran's left ear were 25 decibels, 65 
decibels, 75 decibels, and 70 decibels, respectively, for a 
pure tone average of 59 decibels, with speech discrimination 
ability of 84 percent.  The pertinent diagnosis noted was 
mild to moderate mid and high frequency hearing loss in the 
right ear, with a moderate to severe mid and high frequency 
hearing loss in the left ear.  Additionally noted was that, 
were service connection to be established for defective 
hearing, the veteran was to be fitted with bilateral hearing 
aids.  

In a rating decision of October 1994, the RO granted service 
connection (and a noncompensable evaluation) for bilateral 
hearing loss, effective from March 7, 1994, the date of 
receipt of the veteran's original claim.  

In correspondence of mid-April 1995, the veteran's private 
physician wrote that his (the veteran's) complaint consisted 
of "difficulty understanding conversationally, particularly 
female voices if there (was) any background noise."  
Additionally noted was that the veteran was a college 
professor, and "unable to communicate most of the time with 
females in the college classroom environment."  Audiometric 
examination revealed a high frequency loss of hearing of 35 
decibels at 2,000 cycles in the veteran's right ear, with 92 
percent discrimination ability.  The veteran's left ear, 
however, revealed a hearing loss of 30 decibels in the low 
frequencies, sloping to 65 decibels at 2,000 cycles and 75 
decibels at 4,000 cycles, with an 88 percent discrimination 
score.  In the opinion of the veteran's physician, the 
veteran had "a significant hearing disability," particularly 
in the environment in which he was required to work as a 
professor.  Since the veteran's hearing loss was so severe on 
the left side, and since there was a "great difference" in 
the level of hearing on the left when compared to the right 
side, it was "certain" that the veteran had a severe 
communication problem.  

During the course of a personal hearing in April 1995, the 
veteran testified that he "based his professional life on 
communication."  According to the veteran, he was an adjunct 
professor at two universities, a position which required 
communication "back and forth" with students.  It was in 
situations such as this, as well as in certain social 
situations, that, according to the veteran, he experienced 
considerable difficulty with his hearing.

On VA audiometric examination in mid-May 1995, the veteran 
stated that his hearing was "decreased" in both ears, but 
that the left ear was worse than the right.  Audiometric 
examination revealed pure tone air conduction threshold 
levels at the frequencies 1,000 Hertz, 2,000 Hertz, 3,000 
Hertz, and 4,000 Hertz in the veteran's right ear of 15 
decibels, 40 decibels, 60 decibels, and 60 decibels, 
respectively, for a pure tone average of 44 decibels, with 
speech discrimination ability of 94 percent.  Pure tone air 
conduction threshold levels for those same four frequencies 
in the veteran's left ear were 30 decibels, 80 decibels, 80 
decibels, and 75 decibels, respectively, for a pure tone 
average of 66 decibels, with speech discrimination ability of 
72 percent.  In the opinion of the examiner, the veteran's 
hearing in the right ear was within normal limits through 
1,000 Hertz, with a moderate to severe sensorineural loss 
noted in the range from 2,000 to 8,000 Hertz.  In the 
veteran's left year, hearing was within normal limits up to 
500 Hertz, with a mild to severe precipitous sensorineural 
hearing loss noted in the range from 1,000 to 8,000 Hertz.  
Word recognition ability was good in the right ear, and only 
fair in the left ear.  The test results were discussed with 
the veteran, with it being noted that the veteran might 
benefit from a hearing aid in his right ear "if deemed 
eligible."  

In correspondence of mid-August 1995, the veteran's private 
physician wrote that the veteran had "significant problems" 
with communication, in particular, in a work setting.  
Additionally noted was that the veteran had a unilateral 
hearing loss involving the higher frequencies on the left 
side, "because his hearing is relatively good on the right 
side."  Accordingly, the veteran was "unable to wear a 
hearing aid," and there was no other treatment which could be 
offered him.  

In correspondence of September 1995, a VA audiologist wrote 
that, following the veteran's audiometric examination in mid-
May 1995, a recommendation was made for amplification based 
on the bilateral, asymmetric sensorineural hearing loss 
assessed on that date.  In reviewing that examination, it was 
noted that the veteran had a bilateral asymmetric 
sensorineural hearing loss, mild to moderately severe, for 
the right ear in the frequency range from 2,000 through 8,000 
Hertz, and mild to severe hearing loss in the left ear in the 
frequency range from 1,000 through 8,000 Hertz.  Word 
recognition performance was excellent at 94 percent in the 
right ear at conversational loudness levels, and fair in the 
left ear at 72 percent at slightly increased loudness levels.  
Based on such diagnostic findings, it was the opinion of the 
VA audiologist that the veteran was "an excellent candidate" 
for binaural amplification, and should experience improvement 
in hearing function as a result.  

In a rating decision of late September 1995, the RO denied 
entitlement to a compensable evaluation for bilateral 
defective hearing.  

In correspondence of late November 1995, the veteran's 
private physician wrote that the veteran's hearing in his 
right ear was "at a satisfactory or fairly good level," and 
that, as a result, a hearing aid "would not be tolerated on 
that ear."  While it was true that a hearing aid would be 
expected to improve the veteran's discrimination score on the 
right side "to a minor degree," the veteran would most 
probably not wear a hearing aid with that level of hearing, 
since the clarity of the hearing aid would not be as good as 
the hearing of the veteran's ear.  According to the veteran's 
physician, this was a "general rule" which applied not only 
to the veteran, but to all wearers of hearing aids.  Since 
the veteran's left ear was at a "much lower level of 
hearing," and since discrimination scores on the left side 
were at 72 percent or better, a hearing aid was needed on the 
left ear.  However, due to the "good hearing level" in the 
veteran's right ear, a hearing aid would not be tolerated on 
that side.  According to the veteran's physician, this 
"dilemma" placed the veteran, a "professor and teacher," 
communicating in the classroom on a regular basis, in the 
position of needing a hearing aid, but being unable to wear 
one.  Additionally noted was that this situation impaired the 
veteran's function as a professor, and placed him at a 
disadvantage which was not correctable.  

In a decision of mid-August 1997, the Board denied 
entitlement to a compensable evaluation for bilateral 
defective hearing.  

In an Order of late August 1998, the Court vacated the 
Board's August 1997 decision denying entitlement to a 
compensable evaluation for bilateral defective hearing, and, 
in so doing, remanded the case to the Board for further 
adjudication.

On December 2, 1998, there was received a facsimile 
transmission from the veteran's attorney, informing the RO 
that the veteran's hearing had become worse since his last 
hearing test, and requesting "further evaluation" of the 
veteran's hearing disability.  Also noted was that the 
veteran had received additional treatment from his private 
physician and that these medical records "should be obtained 
and added to the file."

In January 1999, the Board remanded the veteran's case to the 
RO for additional development, to include consideration of 
entitlement to a compensable evaluation on an extraschedular 
basis.  

In mid-March 1999, a VA audiometric examination was 
accomplished.  At the time of examination, it was noted that 
the veteran's claims folder, including previous opinions of 
the veteran's private physician and VA examinations, had been 
reviewed.  When questioned, the veteran stated that his 
"chief complaint" was difficulty in understanding speech.  In 
particular, the veteran noted that, in classroom situations, 
where he taught part-time, he experienced difficulty when 
people, particularly females, spoke.  He had difficulty 
understanding what they said.  The veteran further stated 
that, if the speech in question was "whispered," it was 
difficult for him.  During testing, when a person would come 
up and whisper questions to him, he experienced difficulty 
making out what that person was trying to say.  

Audiometric examination revealed pure tone air conduction 
threshold levels in the veteran's right ear for the 
frequencies 1,000 Hertz, 2,000 Hertz, 3,000 Hertz, and 
4,000 Hertz of 20 decibels, 45 decibels, 60 decibels, and 70 
decibels, respectively, for a pure tone average of 49 
decibels, with speech discrimination ability of 72 percent.  
Pure tone air conduction threshold levels for those same four 
frequencies in the veteran's left ear were 35 decibels, 70 
decibels, 80 decibels, and 75 decibels, respectively, for a 
pure tone average of 65 decibels, with speech discrimination 
ability of 76 percent.  The pertinent diagnosis was of 
hearing near normal for the lower frequencies, sloping to a 
severe loss in both ears, with the left ear worse than the 
right.  Speech recognition ability was diminished in both 
ears, even at an 80 decibel presentation level.  

In the opinion of the examiner, the veteran presented with a 
high frequency sensorineural hearing loss, worse on the left 
than the right, with some diminution of word recognition 
ability.  Accordingly, it was conveyed to the veteran that he 
was "an excellent candidate" for hearing aids in both ears, 
and that it was anticipated that hearing aids would make "a 
significant difference" in his hearing ability, though no 
hearing aid could restore his hearing to the levels he 
experienced as a youth.  This opinion was felt to be 
consistent with a previous opinion offered by a VA 
audiologist, and was admittedly in opposition to the opinion 
offered by the veteran's private physician several years 
earlier.  According to the VA audiologist, there was "no 
question" that hearing aids would be beneficial to the 
veteran.  Reportedly, the veteran responded positively to the 
suggestion, indicating that he was going to "follow up" on 
it, and obtain an appointment to come back for a hearing aid 
evaluation and fitting.  

In a Report of Contact dated in early May 2000, it was 
reported that, in reviewing the veteran's file, there was 
noted the December 1998 facsimile transmission from the 
veteran's attorney, indicating that the veteran's hearing had 
worsened, and that the veteran had received treatment from 
his private physician.  Because such treatment records might 
have demonstrated an increased severity for the veteran's 
hearing loss from an earlier effective date, the veteran was 
contacted in order to determine if there had been any hearing 
tests since April 1995, the date of the last audiometric 
examination by the veteran's private physician.  The veteran 
responded that he had a copy of the April 1995 audiometric 
test, but that no subsequent audiometric tests had been 
performed by his private physician.  


Analysis.  The veteran in this case seeks a compensable 
evaluation for bilateral defective hearing during the period 
from March 7, 1994, to December 2, 1998, as well as an 
evaluation for that same disability in excess of the 
10 percent currently assigned.  In pertinent part, it is 
argued that, while the veteran's hearing loss may not meet 
the schedular criteria for an increased evaluation, he has in 
the past and currently experiences the "marked interference 
with employment" requisite to the assignment of an increased 
evaluation on an extraschedular basis.

In that regard, disability evaluations are intended to 
compensate for the average impairment of earning capacity 
resulting from a service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the rating schedule.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 2000); 38 C.F.R. Part 4 
(2000).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (2000).  
However, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Though a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability may be 
approved provided the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2000).  

In the case at hand, service connection and an initial 
noncompensable evaluation for the veteran's bilateral 
defective hearing was made effective March 7, 1994, the date 
of receipt of the veteran's claim.  In Fenderson v. West, 
12 Vet. App. 119 (1999), it was held that evidence to be 
considered in the appeal of an initial assignment of a rating 
disability was not limited to that reflecting the then 
current severity of the disorder.  In Fenderson, the United 
States Court of Appeals for Veterans Claims (Court) also 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal.  

The Board observes that, effective June 10, 1999, the 
schedular criteria for the evaluation of service-connected 
ear diseases and, specifically, hearing loss, underwent 
revision.  Where a law or regulation changes after a claim 
has been filed or reopened, but before the administrative or 
judicial appeals process has been concluded, the version of 
the law or regulation most favorable to the appellant must 
apply, unless Congress or the Secretary provides otherwise.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  As there is no 
indication that the Secretary has precluded application of 
either the "old" or "amended" version of the pertinent 
regulations, due process considerations dictate that the 
veteran's claim for an increased evaluation for 
service-connected defective hearing be evaluated under the 
pertinent regulations effective both before and after the 
June 10, 1999, changes to the rating schedule.  Bernard v. 
Brown, 4 Vet. App. 384 (1995); see also VAOPGCPREC 3-2000 
(April 10, 2000).  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry test in 
the frequencies 1,000, 2000, 3,000, and 4,000 Hertz.  To 
evaluate the degree of disability from bilateral 
service-connected defective hearing, the rating schedule 
establishes 11 auditory acuity levels designated from Level I 
for essentially normal acuity through Level XI for profound 
deafness.  38 C.F.R. §§ 4.85, 4.86, and Part 4, Codes 6100 to 
6110 (effective prior to June 10, 1999), 6100 (effective June 
10, 1999).  

In the present case, the Board notes that, on VA audiometric 
examination in July 1994, the veteran exhibited findings 
consistent with Level I hearing in his right ear, and Level 
III hearing in his left ear.  A subsequent private 
audiometric examination conducted in April 1995 was 
essentially consistent with the results obtained at the time 
of the aforementioned VA examination.  On more recent VA 
audiometric examination in mid-May 1995, the veteran 
exhibited Level I hearing in his service-connected right ear, 
and Level VI hearing in his service-connected left ear.  Even 
when evaluated pursuant to the revised schedular criteria for 
hearing loss which became effective June 10, 1999, the 
veteran's left ear yielded audiometric findings consistent 
with Level VI hearing in that ear.  Not until mid-March 1999, 
following a VA audiometric examination, was the veteran shown 
to exhibit Level IV in each ear, commensurate with the 
10 percent evaluation now in effect.  That 10 percent 
evaluation was made effective December 2, 1998, the date of 
receipt of a facsimile transmission from the veteran's 
private attorney indicating that the veteran's hearing had 
"worsened."  

The Board observes that, pursuant to the provisions of 
38 U.S.C.A. § 5110(a) (2000), "unless specifically provided 
otherwise in this chapter... a claim for increase [] of 
compensation... shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefor."  38 U.S.C.A. § 5110(a).  § 5110(b)(2) 
"specifically provides otherwise" by stating that:  "The 
effective date of an award of increased compensation shall be 
the earliest date as of which it is ascertainable that an 
increase in disability has occurred, if application is 
received within one year from such date."  38 U.S.C.A. 
§ 5110(b); see also 38 C.F.R. § 3.400(o)(1)(2) (effective 
date of award of increased rating is the earliest date as of 
which it is factually ascertainable that an increase in 
disability has occurred, if claim is received within one year 
from such date, otherwise, date of receipt of claim); 
Swanson v. West, 12 Vet. App. 442, 447 (1999); Hazan v. 
Gober, 10 Vet. App. 511, 520 (1997).  

As is clear from the above, the veteran's "entitlement" to a 
10 percent evaluation arose no earlier than early December 
1998, the date on which it was indicated that the veteran's 
hearing had "worsened."  This "worsening" was subsequently 
substantiated by the March 1999 VA audiometric examination 
showing entitlement to a 10 percent evaluation for bilateral 
defective hearing.  Prior to that time, audiometric findings, 
including those furnished by the veteran's private physician, 
were consistent with no more than a noncompensable evaluation 
for the veteran's service-connected hearing loss.  
Accordingly, the veteran's claims for increased ratings, both 
prior to December 2, 1998, and subsequent to that date, must 
be denied.  

The veteran argues that, while on a schedular basis, there 
exist no entitlement to an "increased" rating, the impact of 
his hearing loss on his "situation" as a college professor 
justifies entitlement on an "extraschedular" basis.  More 
specifically, it is argued that, as a result of the veteran's 
service-connected hearing loss, he experiences a "marked 
interference with employment" sufficient to warrant the 
assignment of an extraschedular evaluation.  

The Board is cognizant of the factors involved in the 
veteran's current argument, and, specifically, of the 
testimony provided during the course of a personal hearing in 
April 1995.  However, there is no indication that, as a 
result of the veteran's service-connected defective hearing, 
he has experienced any loss of income or career opportunities 
commensurate with a "marked interference with employment."  
Under such circumstances, the veteran's claim for an 
increased evaluation for the periods indicated, on either a 
schedular or extraschedular basis, must be denied.  

In reaching this determination, the Board has given due 
consideration to the provisions of the recently-past Veterans 
Claims Assistance Act of 2000 [Pub. Law No. 106-475, 114 
Stat. 2096 (2000)], as those provisions impact upon the 
adjudication of the veteran's current claims.  However, 
following a thorough review of the record, the Board is 
satisfied that the VA has met its "duty to assist" the 
veteran in the development of all facts pertinent to his 
claims.  This is to say that VA has made all reasonable 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate his claims, including private medical 
records, and the scheduling of a VA examination or 
examinations.  Under such circumstances, no further 
assistance to the veteran is required in order to comply with 
the VA's duty to assist him mandated by the aforementioned 
legislation.  


ORDER

A compensable evaluation for bilateral defective hearing, on 
either a schedular or extraschedular basis, during the period 
from March 7, 1994, to December 2, 1998, is denied.  

A current evaluation in excess of 10 percent for bilateral 
defective hearing, on either a schedular or extraschedular 
basis, is denied.  


		
	Gary L. Gick
	Member, Board of Veterans' Appeals



 

